Appeal from a judgment of the County Court of Albany County, rendered May 4, 1979, convicting defendant upon his plea of guilty of the crime of burglary in the second degree. The defendant contends that his sentence of a minimum of IV2 to 15 years was harsh and excessive; however, he was a second felony offender and a review of his prior criminal record fully supports the sentence imposed. The defendant has not shown any abuse of discretion and his further contention that the comments of the court upon sentencing were "prejudicial” or established a bias against the *945defendant is without merit. The defendant contends that the procedures required on predicate felony charges pursuant to GPL 400.21 were not complied with; however, it is certain that he was aware of the charge and admitted the prior conviction. Under such circumstances, there is a sufficient compliance with statutory requirements. (People v Linderberry, 55 AD2d 992; People v Parker, 55 AD2d 989.) Finally, defendant has not established any basis for now contending that trial counsel was inadequate and/or ineffective. Judgment affirmed. Sweeney, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.